Title: To Thomas Jefferson from Mayer & Brantz, 9 January 1808
From: Mayer & Brantz
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Baltimore 9th January 1808
                  
                  Before Mr. Reibelt went to the western country, he observed a breed of Goats, remarkable for the Sweetness of its milk which our L. Brantz had brought from Bengal, and intimated to us that a pair of the Kids wou’d prove acceptable to you.
                  We have hitherto been frequently disapointed, but have now at last been Successfull in raising a pair, which might be transported with little risk, as they are nearly three months old.
                  We should be very much gratified Shou’d they prove acceptable to you, in which case we would beg your directions as to the mode of conveying them
                  We have the honor to be respectfully Sir Your obedient humble Servants
                  
                     Mayer & Brantz 
                     
                  
               